Citation Nr: 0728277	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-38 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to a higher initial rating for 
chondromalacia, status post multiple arthroscopies, right 
knee, currently rated as 10 percent disabling.

2.  Entitlement to a higher initial rating for 
chondromalacia, status post multiple arthroscopies, left 
knee, currently rated as 10 percent disabling.

3.  Entitlement to a compensable (initial) rating for 
migraines.

4.  Entitlement to service connection for bilateral pes 
planus (claimed as fallen arches).

5.  Entitlement to service connection for bilateral hearing 
loss disability.
 

REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to August 
2003.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2004 rating decision rendered by the 
Department of Veterans Affairs (VA)
Regional Office and Insurance Center (RO&IC) in Philadelphia, 
Pennsylvania.  Jurisdiction over the case was subsequently 
transferred to the RO in Wilmington, Delaware.

In August 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folders.  At the hearing, the veteran submitted additional 
evidence accompanied by a waiver of his right to have this 
evidence initially considered by the RO.  

The Board observes that the veteran was furnished a statement 
of the case in August 2005, on the issue of entitlement to an 
initial compensable disability evaluation for dyshidrotic 
eczema and Achilles tendonitis of the left foot.  In the 
cover letter sent with the statement of the case, the veteran 
was advised that in order to perfect his appeal to the Board, 
he must timely file a substantive appeal.  These issues were 
not thereafter addressed in any correspondence from the 
veteran or his representative.  At the hearing, the veteran 
confirmed that he is not currently seeking appellate review 
with respect to these issues.  

The issues of entitlement to initial ratings in excess of 10 
percent for right and left knee disabilities and entitlement 
to service connection for bilateral pes planus are addressed 
in the remand that follows the order section of this 
decision. 


FINDINGS OF FACT

1.  The veteran's migraine disability is manifested by 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.

2.  The veteran has no current hearing loss disability in 
either ear.


CONCLUSIONS OF LAW

1.  The schedular criteria for a higher initial rating of 30 
percent for migraines from the effective date of service 
connection have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2006).

2.  Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In August 2003, prior to the initial adjudication of the 
veteran's claims, the veteran was provided a VCAA letter that 
informed him of the type of evidence necessary to 
substantiate a claim for service connection, the evidence and 
information required from him and the assistance that VA 
would provide to obtain evidence on his behalf.  In the 
Statement of the Case, the veteran was informed that service 
connection was denied for bilateral hearing loss disability 
because no such disability was shown by service medical 
records or on the VA examination provided in response to his 
claim.  In addition, the veteran was provided appropriate 
notice concerning the disability-rating and effective-date 
elements of both claims in March 2006.  Although VA has not 
specifically requested him to submit any pertinent evidence 
in his possession, it has informed him of the evidence that 
would be pertinent and requested him to submit such evidence 
or provide VA with the information and authorization 
necessary for VA to obtain such evidence.  Therefore, the 
Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

Although the March 2006 notice was sent after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The record reflects that the originating agency 
readjudicated both claims after completing all indicated 
development.  There is no indication or reason to believe 
that any ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.  In addition, as explained below, the Board 
has determined that service connection is not warranted for 
bilateral hearing loss disability.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide timely notice with respect to those 
elements of the claim was no more than harmless error.  As 
for the migraines claim, as detailed below, the Board has 
determined that the veteran is entitled to a higher initial 
rating effective from the date of service connection.  

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining service medical records and 
affording him appropriate VA examinations.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate his claims.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulation. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.  

Compensable (Initial) Evaluation for Migraines

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).

In the instant appeal, the veteran is in receipt of a 
noncompensable rating, which represents the initial rating 
assignment.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court held that evidence to be considered in the appeal 
of an initial assignment of a disability rating was not 
limited to that reflecting the then current severity of the 
disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(providing that where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern).  The Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126-28.

Under Diagnostic Code 8100, migraines with characteristic 
prostrating attacks averaging one episode in 2 months over 
the last several months warrant the assignment of a 10 
percent evaluation.  A 30 percent evaluation is warranted for 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
A 50 percent evaluation is warranted for migraines with very 
frequent and completely prostrating and prolonged attacks 
that produce severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2006).  

Analysis

In a rating decision dated in April 2004, the RO granted 
service connection for migraines, and assigned a 
noncompensable evaluation under Diagnostic Code 8100, 
effective September 1, 2003, the day following the veteran's 
discharge from service. 

Service medical records document sporadic complaints of 
headaches, although sometimes in connection with other 
ailments.  Most notable, a December 2001 optometric 
examination record shows that the veteran complained that for 
the past six months, he had experienced headaches about three 
to four days per week.  A May 2003 record notes that the 
veteran complained that he experienced headaches two to three 
times per week.  The assessment included migraines for which 
he was prescribed Midrin.    

The July 2003 VA general examination report shows that the 
veteran reported that he had experienced headaches two times 
a week for the last 15 years.  He reported that he had been 
diagnosed with migraine in the last six years.  The examiner 
diagnosed migraines.  

At the hearing, the veteran testified that he continued to 
experience two to three headaches per week of which one to 
two were migraines.  He maintained that he experienced severe 
migraines on average once per month.  He explained that he 
did not need to go to the hospital during these occurrences 
because he had medication at home to treat the migraine.  He 
described that his severe migraines were accompanied by 
nausea, vomiting, and intolerance for light; he has to be in 
a dark room for eight to twelve hours.  

Medical records from 436th Medical Group dated in September 
2005 and July 2006 show that the veteran was followed and 
prescribed medication for his migraines.  

The foregoing evidence shows that physicians have diagnosed 
the veteran with migraines for which he has been prescribed 
medication.  The veteran has described characteristic 
prostrating attacks of severe migraine that occur on an 
average of once a month.  Thus, the Board finds that the 
veteran's disability picture more nearly approximates the 
criteria for a 30 percent evaluation than those for a 
noncompensable or 10 percent evaluation.  As for the criteria 
associated with a 50 percent evaluation, there is no evidence 
of record that indicates or suggests that the veteran 
experiences very frequent, severe attacks of migraine that 
produce severe economic inadaptability.  Accordingly, a 30 
percent evaluation is in order from the effective date of 
service connection. 

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  The record reflects that the veteran has 
not required frequent hospitalizations for his service-
connected migraine disability and that the manifestations of 
the disability are contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the rating granted herein.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not warranted.

Service Connection for Bilateral Hearing Loss Disability

Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2006).

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he has hearing loss that had its 
onset during service.  

Service medical records show that the veteran underwent 
periodic audiological examinations during service.  The last 
audiogram performed in service in July 2003 showed § 3.385 
hearing loss in the left ear.  The examiner diagnosed mild 
conductive hearing loss in the left ear.  

After service, an August 2003 VA examination report shows 
that audiometric testing indicated that the veteran exhibited 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
15
10
LEFT
30
20
25
15
20

Speech audiometry revealed speech recognition ability [for 
the Maryland CNC word lists] of 100 percent in both ears.

Private treatment records dated in May 2006 note that 
audiometric testing revealed normal hearing in the right ear 
and a low frequency mild conductive hearing loss in the left 
ear.  Dr. S.C. ultimately diagnosed mild and early 
otosclerosis of the left ear.  
Audiometric testing indicated that the veteran exhibited 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
-
10
LEFT
25
25
20
-
20

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.

As noted, 38 C.F.R. § 3.385 sets out specific criteria that 
must be met for impaired hearing to be considered a 
disability.  While audiometric testing performed during the 
veteran's service in July 2003 demonstrated the presence of 
hearing loss disability in his left ear, these findings have 
not been replicated on further audiometric testing conducted 
after service in August 2003 and May 2006.  At this time no 
current disability is shown as the medical evidence does not 
demonstrate the presence of a hearing disability as defined 
by 38 C.F.R. § 3.385.  Accordingly, service connection for 
bilateral hearing loss disability is not warranted. 


ORDER

A higher initial rating of 30 percent for migraines is 
granted from the effective date of service connection, 
subject to the criteria applicable to the payment of monetary 
benefits.

Service connection for bilateral hearing loss disability is 
denied. 




REMAND

The veteran contends that he currently has bilateral pes 
planus that first became symptomatic during service.  

Service medical records show that no foot disorder was 
identified at the veteran's enlistment examination conducted 
in February 1983.  Thereafter, a June 2001 physical therapy 
consultation record shows that during an evaluation of the 
veteran's knees and left Achilles tendon, the examiner 
maintained that the veteran was having a biomechanical 
problem due to bilateral pes planus that was causing the 
bilateral knee and left heel problems.  After service, the 
July 2003 VA general examination report shows that the 
veteran reported that he was diagnosed with fallen arches in 
both feet and he was advised to wear arch supports, but the 
examiner reported on no relevant physical findings and 
diagnosed no foot disorder.  

There is no medical evidence of record that shows that the 
veteran currently has bilateral pes planus.  As service 
medical records show the presence of bilateral pes planus 
during service and testimony from the veteran indicates that 
he currently has this disorder, the Board finds that the 
veteran should be afforded a VA examination for purposes of 
determining the nature and etiology of any currently present 
pes planus. 

With respect to the veteran's claims for higher initial 
ratings for his service-connected disabilities of the knees, 
the Board notes that the most recent VA examination was 
performed in July 2003.  In addition, at the hearing the 
veteran testified that his bilateral knee disability had 
increased in severity since this last examination.  The 
"duty to assist" requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability, and accounts for its history.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  In light of the length of time since the veteran's 
last VA examination and testimony from the veteran that his 
bilateral knee disability has increased in severity, the 
Board is of the opinion that he should be afforded a new 
examination addressing the severity of his service-connected 
bilateral knee disability.

In addition, while this case is in remand status, the 
originating agency should ensure that all notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) is 
provided.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession.  

2.  The RO or AMC should afford the 
veteran an examination by a physician 
with appropriate expertise to determine 
the nature and extent of all impairment 
due to the veteran's service-connected 
right and left knee disabilities.  The 
claims folders must be made available to 
and reviewed by the examiner.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knees.  
The examiner should also determine if the 
knees lock and if so the frequency of the 
locking.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

3.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his claimed 
bilateral pes planus disability.  The 
claims folders must be made available to 
and reviewed by the examiner.  The 
presence of pes planus should be 
confirmed or ruled out.  If pes planus is 
found, the examiner should answer the 
following questions:

Is there a 50 percent or better 
probability that the disorder was 
present in service and if so, did 
the disorder clearly and 
unmistakably exist prior to the 
veteran's entrance onto active duty?  

With respect to any such disorder 
which the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
chronic increase in severity as a 
result of service?

The rationale for all opinions must also 
be expressed. 

4.  The RO or the AMC should also 
undertake any other indicated 
development.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


